Title: From James Madison to Mary Randolph, 26 March 1825
From: Madison, James
To: Randolph, Mary


        
          Dear Madam
          Montpellier March 26. 1825
        
        The copy of your little Volume accompanying your letter of the 17th. instant, came duly to hand; & I am very sensible of the politeness to which I owe the favor. Of the value of its precepts on paper I cannot undertake to judge: when reduced to practice on the table, the question will be less beyond my pretentions. But altho’ I cannot decide on the merit of the Author by the book, it is a case in which I think myself very safe in reversing the rule, & infering the merit of the publication from the pen from which it proceeds. In this confidence I anticipate the welcome reception that will be given to it by better judges than myself. Be pleased to accept Madam the expression of my high respect, & sincear regard; in which Mrs. Madison cordially unites with me.
        
          Js Madison
        
      